           Case 3:20-cv-05538-RSL-DWC Document 66 Filed 08/16/21 Page 1 of 3




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      MARCO SANTIAGO,
 7                                                       No. 3:20-CV-5538-RSL-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      BARRY WILKINSON, et al.,
10                            Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation with the following
16                 modifications:

17                 a. At page 6, line 6, replace “(per curium)” with “(per curiam”).

18                 b. At page 8, after line 20 and before line 21, insert the following:
19
                       While “an inmate could marshal scientific studies or record evidence to
20                     ‘refute an apparently obvious’ connection,” Frost, 197 F.3d at 356, the
                       evidence plaintiff relies on fails to refute the connection here. Plaintiff cites
21                     her public records request for records concerning verbal sexual assaults
                       against DOC employees or contract staff involving an offender in possession
22                     of content defined in WAC 137-48-020, to which DOC located no responsive
                       records. Although plaintiff believes this shows that DOC employees/contract
23
                       staff have not been negatively impacted by this content in the last 15 years,
24                     Dkt. 19 at 7, 10, the Court disagrees. Plaintiff’s public records request was
                       limited to records that led to criminal charges being filed against the offender.
25                     Dkt. 20 at 365–67. Bad behavior, even where it does not lead to criminal
                       charges, can still interfere with legitimate penological interests. Additionally,
26                     prison officials need not prove that the prohibited material caused problems in
                       the past or that it is likely to cause problems in the future. There must simply
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
         Case 3:20-cv-05538-RSL-DWC Document 66 Filed 08/16/21 Page 2 of 3




 1                be a rational relationship between the regulation and the legitimate
                  penological interest. Mauro, 188 F. 3d at 1060.
 2
               c. At page 10, replace lines 4–13 with the following:
 3
                  Plaintiff makes various arguments regarding this factor: (1) that defendants
 4
                  have not offered evidence of negative impact, (2) that DOC has a policy
 5                prohibiting inmates from borrowing, lending, trading, selling or giving
                  property to another inmate, (3) that a book “intended for minors” will not
 6                negatively impact DOC, Dkt. 19 at 10, and (4) that the content the DOC is
                  complaining about is “already wide-spread throughout facilities by their own
 7                approval process, and without recorded problems,” Dkt. 35 at 6. The Court
 8                takes these arguments in turn.

 9                First, as discussed above, defendants need not prove past incidents of sexually
                  explicit materials inciting bad behavior, and plaintiff’s public records request
10                evidence has not refuted the connection here. Second, while DOC may
                  prohibit inmates from transferring their property to others, inmates may
11                disregard that policy, and even inmates committed to abiding by the policy
12                could be the targets of theft. Third, the Court finds that one publisher’s
                  opinion of what teens should be reading is irrelevant to whether the material
13                in question meets the statutory definition of sexually explicit material. Fourth,
                  prison administrators may draw distinctions between publications on the basis
14                of their potential implications for prison security, Thornburgh, 490 U.S. at
                  415, and the mere fact that some similar, less problematic publications have
15                been approved does not undermine defendants’ concern regarding the ripple
16                effect of permitting access to sexually explicit materials.

17             d. At page 11, line 8, replace “Turner, 482 U.S. at 90-91 (also finding “if a
                  claimant can point to an alternative that fully . . .” with “Turner, 482 U.S. at
18                91 (also finding “if an inmate claimant can point to an alternative that
                  fully . . .”
19

20             e. At page 13, line 1, replace “Marina Islands” with “Mariana Islands.”

21       (2)   Defendants’ Motion for Summary Judgment (Dkt. 29) is granted, and Plaintiff’s
               Motion for Summary Judgment (Dkt. 19) is denied. Plaintiff’s claims are
22             dismissed with prejudice.
23
         (3)   The Clerk is directed to send copies of this Order to Plaintiff, counsel for
24             Defendants, and to the Hon. David W. Christel.

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
         Case 3:20-cv-05538-RSL-DWC Document 66 Filed 08/16/21 Page 3 of 3




 1       DATED this 16th day of August, 2021.

 2

 3
                                          A
                                          Robert S. Lasnik
 4                                        United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 3
